Exhibit 10.2

 

IDEANOMICS, INC.

 

May 20 2020

 

Holder of Convertible Debentures and Warrants

 

Re:       Amendment and Waiver of Convertible Debentures

 

Dear Holder:

 

Reference is made to the following securities of Ideanomics, Inc. (the
“Company”) beneficially owned by you (the “Holder”): (i) the Convertible
Debenture issued on December 19, 2019 (“First Debenture”), (ii) the Convertible
Debenture, issued on December 31, 2019 (the “Second Debenture”), (iii) the
Convertible Debenture issued on February 14, 2020 (“Third Debenture” and
together with the aforementioned debentures, the “Debentures”), (iv) the Common
Stock Purchase Warrant issued on December 19, 2019 convertible into 1,666,667
shares of common stock (“First Warrant”), (v) the Common Stock Purchase Warrant
issued on December 19, 2019 convertible into 1,000,000 shares of common stock
(the “Second Warrant” and together with the aforementioned warrants, the
“Warrants”). You agree to waive any right to have the Exercise Price of the
Warrants and Conversion Price of the Debentures (which shall include all
currently outstanding Warrants and Debentures you have with respect to the
Company) adjusted solely in connection with one or more drawdowns from time to
time on or before June 4, 2020 of up to, in the aggregate, $3,000,000 (the
“Financing”) pursuant to the Company’s stock equity distribution line (“SEDL”);
provided, however, that this waiver shall only apply to draw downs during such
period for an effective net per share price to the Company of $0.36 or greater,
subject to adjustment for reverse and forward stock splits and the like.
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Debentures and Warrants.

 

The Company hereby agrees to permanently reduce the Conversion Price of $1
million principal amount of Debentures held by the Holder to the lowest price
per share for shares sold pursuant to the Financing, subject to adjustment
thereunder (“Adjusted Price”). On or before 5 p.m. ET on June 4, 2020, the
Company shall provide the Holder with a written representation from the
Company’s Chief Financial Ofrficer as to the Adjusted Price. The Holder, in its
sole discretion by written notice to the Company, may indicate which Debentures
are so adjusted.

 

On or before 9:00 am ET on May 21, 2020, the Company shall issue a press release
or file a Current Report on Form 8-K with the SEC disclosing all material terms
of the transactions contemplated hereunder. The Company represents, warrants and
covenants that, upon acceptance of this offer, the shares underlying the
Debentures shall be issued free of any legends or restrictions on resale by
Holder and all of the Conversion Shares shall be delivered electronically
through the Depository Trust Company within 1 Business Day of the date the
Company receives the Notice of Conversion (or, with respect to Conversion Shares
that would otherwise be in excess of the Beneficial Ownership Limitation, within
2 Business Days of the date the Company is notified by Holder that its ownership
is less than the Beneficial Ownership Limitation). The terms of the Debentures,
including but not limited to the obligations to deliver the Conversion Shares,
shall otherwise remain in effect as if the acceptance of this offer were a
formal Notice of Conversion (including but not limited to any liquidated damages
and compensation in the event of late delivery of the Conversion Shares).

 



 

 

 

The Company acknowledges and agrees that the obligations of the Holders under
this letter agreement are several and not joint with the obligations of any
other holder or any other holders of Debentures and Warrants to Purchase Common
Stock of the Company (each, an “Other Holder”) under any other agreement related
to the conversion of debentures or exercise of such warrants (“Other
Agreement”), and the Holder shall not be responsible in any way for the
performance of the obligations of any Other Holder or under any such Other
Agreement. Additionally, the Company represents and warrantes to the Holder that
no other consideration has been paid to any other party to waive or consent to
the Financing or the transactions contemplated hereunder. Nothing contained in
this letter agreement, and no action taken by the Holders pursuant hereto, shall
be deemed to constitute the Holder and the Other Holders as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Holder and the Other Holders are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this letter agreement and the Company acknowledges that the
Holder and the Other Holders are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by this letter
agreement or any Other Agreement. The Company and the Holder confirm that the
Holder has independently participated in the negotiation of the transactions
contemplated hereby with the advice of its own counsel and advisors. The Holder
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this letter agreement, and it
shall not be necessary for any Other Holder to be joined as an additional party
in any proceeding for such purpose.

 

The Company hereby represents and warrants as of the date hereof and covenants
and agrees that none of the terms offered to any Other Holder with respect to
any Other Agreement (or any amendment, modification or waiver thereof), is or
will be more favorable to such Other Holder than those of the Holder and this
letter agreement. If, and whenever on or after the date hereof, the Company
enters into an Other Agreement, then (i) the Company shall provide notice
thereof to the Holder promptly following the occurrence thereof and (ii) the
terms and conditions of this letter agreement shall be, without any further
action by the Holder or the Company, automatically amended and modified in an
economically and legally equivalent manner such that the Holder shall receive
the benefit of the more favorable terms and/or conditions (as the case may be)
set forth in such Other Agreement, provided that upon written notice to the
Company at any time the Holder may elect not to accept the benefit of any such
amended or modified term or condition, in which event the term or condition
contained in this letter agreement shall apply to the Holder as it was in effect
immediately prior to such amendment or modification as if such amendment or
modification never occurred with respect to the Holder. The provisions of this
paragraph shall apply similarly and equally to each Other Agreement.

 

***************

  

 

 

 

 

To accept this offer, Holder must counter execute this letter agreement and
return the fully executed agreement to the Company by e-mail
at:apoor@ideanomics.com on or before 5 p.m. Eastern on May19, 2020.

 

Please do not hesitate to call me if you have any questions.

 



  Sincerely yours,             IDEANOMICS, INC.                     By:
                      Name:  Alf Poor     Title:  Chief Executive Officer  

 

Accepted and Agreed to:

 

Name of Holder: ________________________________________________________

 

Signature of Authorized Signatory of Holder: _________________________________

 

Name of Authorized Signatory: _______________________________________________

 

Title of Authorized Signatory: ________________________________________________

Conversion Shares:

 

 

DTC Instructions:

 

 

 



 

